UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6606



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VERNON PAUL MCLEAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:04-cr-00322-CMC)


Submitted:   October 31, 2006             Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon Paul McLean, Appellant Pro Se. Stanley D. Ragsdale, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vernon Paul McLean appeals the district court’s order

denying McLean’s motion for discovery. We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court. See United States v. McLean,

No. 0:04-cr-00322-CMC (D.S.C. Mar. 24, 2006).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -